Order entered May 26, 2022




                                                  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                         No. 05-22-00244-CV

                        MES PARTNERS, INC., ET AL., Appellants

                                                     V.

                              DAVID LANTZ, ET AL., Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-22-01584

                                                 ORDER

          This is an interlocutory appeal from an order denying a temporary

injunction. Pursuant to our May 10, 2022 order, the trial court has signed an order

sealing various exhibits in the clerk’s and reporter’s records. 1 The trial court

ordered “Volume 2 of the Clerk’s Record, containing Exhibits 3, 4, 5, 6, 7, 10, 11,

13, 16, 17, 18, 19, and 20 attached to Plaintiffs’ Response to Defendants David

Lantz and USA DeBusk LLC’s Motion to Take Judicial Notice and Apply


1
    A supplemental clerk’s record with the trial court’s May 20, 2022 sealing order remains due May 26.
Louisiana Law (the “Confidential Choice of Law Exhibits”), shall be sealed until

final judgment in this matter is signed, at which time the sealing will be further

considered.” These documents currently exist in sealed volume 2 of the clerk’s

record filed on March 31, 2022 and a sealed supplemental clerk’s record filed on

April 15, 2022.     To avoid duplication on our case management system, we

STRIKE the April 15 sealed supplemental clerk’s record.

      Additionally, the trial court ordered that sealed volume 7 of the reporter’s

record containing “Exhibits 3, 4, 5, 7, 8, 9, 16, 19, 20, 21, 22, 23, 24, 25, 26, 27,

31, 32, 33, 34, 35, 44, 45, 46, 48, 49, 50, 53, 54, 55, 58, 59, 60, 61, 76, 78, 81, 82,

86, 87, 88, and 91 admitted by the Court during the temporary injunction hearing

(the “Confidential Temporary Injunction Exhibits”), shall be sealed until final

judgment in this matter is signed, at which time the sealing will be further

considered.” The sealed supplemental reporter’s record filed on April 11, 2022

contains only Plaintiff’s Exhibit 3 which is also included in sealed volume 7. To

avoid duplication on our case management system, we STRIKE the April 11

sealed supplemental reporter’s record.

      The reporter’s record before this Court also includes sealed volume 5 titled,

“Sealed Excerpt of Transcript of Temporary Injunction Proceedings.” This record

is eight pages in length. Because the trial court’s sealing order does not address
this volume, we STRIKE it and order Tina Thompson, Official Court Reporter of

the 134th Judicial District Court, to file, by June 10, 2022, volume 5 without seal.

      Appellees shall file their brief on or before June 30, 2022.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Thompson and all parties.

                                             /s/    KEN MOLBERG
                                                    JUSTICE